Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-13 are currently pending and are addressed below. Claims 3-5 are withdrawn as being directed to a non-elected Species.
Priority
Acknowledgment is made of applicant's claim for priority application No. KR10-2019-0163779 filed on 12/10/2019.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Election/Restrictions
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/01/2022.
Applicant's election with traverse of species I in the reply filed on 07/01/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner allegedly failed to establish a serious burden if restriction was not required.  This is not found persuasive because the Examiner clearly established a serious burden in the restriction requirement mailed 05/03/2022. Applicant alleges that the Examiner “merely stated that “these species are not obvious variants of each other based on the current record.””.  The Examiner draws Applicant’s attention to the third paragraph of p. 3 of the Requirement for Restriction/Election, wherein the Examiner clearly articulated the burden: 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search, the prior art applicable to one species would not likely be applicable to another species, and the species are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112. 
The Examiner further indicated that the claims contained multiple issues which rendered the claims indistinct, specifically pointing to withdrawn claims 3-4, which have additional issues meriting a rejection under 35 USC 112. The Examiner requested that Applicant correct such issues prior to substantive examination. Applicant’s response could have clarified the non-elected claims, reducing the Examination burden. Applicant did not respond to the request.
The requirement is still deemed proper and is therefore made FINAL.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, multiple recitations of “collision detection area” without sufficient distinction or proper articles renders the claim unclear and indistinct. Claim 1 recites “first and second collision detection areas” without specifying which object the areas are associated with. 
Additionally, the claim later recites “the collision detection area of the first vehicle” and “the collision detection area of the collision detection target” without proper antecedent basis. It is unclear if these collision detection areas are meant to be the “first and second collision detection areas” or what relationship, if any these collision detection areas may have.
Claim 6 further recites “the second collision detection area of the first vehicle” and “the collision detection area of the second vehicle” without proper antecedent basis.
Claim 7 is similarly indistinct.
Regarding claim 8, it is unclear and indistinct what is meant by “excluding the collision detection target from collision possibility determination targets”. It is unclear what function “collision possibility determination targets” performs in this limitation.
Claim 10 further recites “a plurality of second collision detection areas”. It is unclear what a plurality of second collision detection areas would comprise, or what constitutes a “second collision detection area” vs. a first, third, fourth, or fifth collision detection area, for example.
Claim 10 has not been further treated on the merits.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



As best understood by the Examiner, Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Um et al. (US 2018/0174462).

	
Regarding claim 1:
Um teaches A method for avoiding a collision of an autonomous vehicle (ego vehicle), the method being performed by a computing apparatus, the method comprising: 
setting collision detection areas including first and second collision detection areas (first, second, third boundaries A1-3 and B1-3 of ego and nearby vehicles)  based on a state of a first vehicle and a collision detection target at a location adjacent to the first vehicle (adjusting size/shape of boundaries based on vehicle and environmental information, see at least abstract, ¶0009, ¶0050, ¶0057); and 
determining a possibility of a collision between the first vehicle and the collision detection target using the collision detection area of the first vehicle and the collision detection area of the collision detection target (determining collision based on whether a nearby vehicle enters boundary area, see at least abstract, ¶0009); 
wherein setting the collision detection areas comprises maintaining an attribute of the first collision detection area and changing an attribute of the second collision detection area in response to a change in the state of the first vehicle and the collision detection target (A1/B1 remain fixed based on vehicle size, see at least ¶0053, A2-3/B2-3 are adjusted based on motion characteristics, see at least ¶0053-0061).

Regarding claim 2:
Um further teaches wherein changing the attribute of the second collision detection area comprises: 
increasing a size of the second collision detection area in response to an increase in a speed of the first vehicle and the collision detection target (variably setting the boundary based on speed, see at least ¶0016-0020, ¶0050-0052); and 
decreasing a size of the second collision detection area in response to a decrease in a speed of the first vehicle and the collision detection target, in which case the size of the second collision detection area is set to a size equal to or larger than that of the first collision detection area (variably setting the boundary based on speed, see at least ¶0016-0020, ¶0050-0052, Figs. 2-3).
	
Regarding claims 12 and 13, Um teaches an apparatus and computer readable medium as in claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Um as in claim 1 above in view of Park (US 2017/0101056).

Regarding claim 6:
Um further teaches wherein: the collision detection target comprises a second vehicle at a location adjacent to the first vehicle (see at least Fig. 4); 
setting the collision detection area further comprises changing an attribute of the second collision detection area of the first vehicle and the collision detection area of the second vehicle based on a path preset for the first vehicle and a speed of the first vehicle and a path preset for the second vehicle and a speed of the second vehicle (variably setting the boundary based on speed, see at least ¶0016-0020, ¶0050-0052, Figs. 2-4) ; and  
determining the possibility of a collision comprises determining a possibility of a collision between the first vehicle and the second vehicle by using whether the collision detection area of the first vehicle and the second vehicle overlap each other (performing collision avoidance control based on whether a nearby vehicle enters the set boundary area, see at least abstract, ¶0009).  
Um is silent as to basing the possibility of collision on whether paths for the first and second vehicle overlap, or when the collision areas overlap.
Park teaches a system and method of setting boundaries around vehicles to predict/prevent collisions, wherein a possibility of collision is based on whether predicted paths and boundary areas overlap  (dangerous areas and predicted routes, see at least Figs. 8-12, 14, 17, ¶0206, ¶0212-0214; determining overlap between predicted route and dangerous areas, see at least ¶00221-0223). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system and method of predicting and preventing collisions between vehicles utilizing variable boundaries around the vehicles as taught by Um with the technique of predicting overlap of the boundaries and predicted paths of the vehicles as taught by Park in order to allow for detection of potential collisions based on a future position of the vehicles.

Regarding claim 7:
Um further teaches wherein determining the possibility of a collision comprises: determining that the first vehicle and the collision detection target are in a collision state when the first collision detection area of the first vehicle and the first collision detection area of the collision detection target at least partially overlap each other (performing collision avoidance control based on whether a nearby vehicle enters the set boundary area, see at least abstract, ¶0009).
Um further teaches additional collision warning states of decreasing severity based on whether a nearby vehicle enters subsequent boundaries (see at least Fig. 10, ¶0123-0129).
Park additionally teaches assessing risk levels based on predicted overlapping of boundaries (see at least Figs 8-12 and 16). 
The combination of Um and Park teaches an analogous, functionally equivalent segmentation and classification of collision risk. It would have been an obvious matter of design choice, within the scope of the teachings of Um and Park to utilize any similar combination of segmentation and classification of the collision risk as desired.

Regarding claim 8:
The combination of Um and Park teaches the limitations as in claim 7 above.
Park further teaches wherein determining the possibility of a collision comprises excluding the collision detection target from collision possibility determination targets when it is determined that the first vehicle and the collision detection target are in the safe state excluding the collision detection target from collision possibility determination targets (provide warning output based on when an overlap is determined, see at least ¶0019-0026).


Regarding claim 11:
Park further teaches wherein determining the possibility of a collision comprises: predicting a change in a state of the first vehicle and the collision detection target at a second time point after a first time point indicative of a current time point for the first vehicle and the collision detection target; and determining a possibility of a collision between the first vehicle and the collision detection target at the second time point based on the predicted change in a state of the first vehicle and the collision detection target (predicting future path/location of vehicle/object, see at least ¶0212-0214).


Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Um and Park as applied to claim 7 above, and further in view of Xu et al. (US 2020/0339116).

Regarding claim 9:
Um and Park teach the limitations as in claim 7 above. The combination is silent as to a collision risk score.
Xu teaches a system and method of collision prediction and mitigation for an autonomous vehicle including determining the possibility of a collision comprises calculating a score for each of a plurality of travel paths including a travel path preset for the first vehicle by scoring a possibility of a collision with the collision detection target when the first vehicle travels along each of the plurality of travel paths; and the method further comprises setting a travel path having the highest calculated score among the plurality of travel paths as an avoidance path for the first vehicle (see at least abstract, Fig. 8, ¶0019)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the collision prediction and mitigation system and method as taught by Um and Park with the well-known technique of assigning a cost to a collision risk for a candidate route and selecting a route based on the score as taught by Xu in order to quickly determine a safe route for a vehicle upon determining a potential collision.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ryan Rink/           Primary Examiner, Art Unit 3664